United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventors: Bai et al.				:
Application No. 16/804,851			:		Decision on Petition
Filing Date: February 28, 2020		:				
Attorney Docket No. 191589			:

This is a decision on the petitions filed January 24, 2022, which are being treated as a petition under 37 C.F.R. § 1.181 to withdraw the holding of abandonment and a petition under 37 C.F.R. § 1.137(a) to revive the application.

The petition under 37 C.F.R. § 1.181 is dismissed.

The petition under 37 C.F.R. § 1.137(a) is granted.

The first inventor’s legal names is Tianyang Bai.  A declaration incorrectly listing his name as Tiangyang Bai was filed on November 11, 2021.

The Office issued a Notice Requiring Inventor’s Oath or Declaration on November 18, 2021.  The notice states the declaration by inventor Bai filed November 11, 2021, is not acceptable.  The notice requires the submission of an oath or declaration in compliance with 37 C.F.R. 
§ 1.63, or a substitute statement in compliance with 37 C.F.R. § 1.64, executed by or with respect to inventor Bai.  The notice states the application will become abandoned if the required items are not filed on or before the date the issue fee is paid.

The issue fee was paid on November 23, 2021.

A proper oath, declaration, or substitute statement was not filed for inventor Bai on or before November 23, 2021.  As a result, the application became abandoned on November 24, 2021.

The Office issued a Notice of Abandonment on December 1, 2021.

A proper declaration for inventor Bai was filed on December 9, 2021.

The petitions were filed on January 24, 2021.

Petition under 37 C.F.R. § 1.181

The petition under 37 C.F.R. § 1.181 does not establish, or even assert, a proper oath, declaration or substitute statement was filed for inventor Bai on or before the date the issue fee was paid.  Therefore, the holding of abandonment will not be withdrawn. 

Petition under 37 C.F.R. § 1.137(a)

A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by:  

(1) 	The reply required to the outstanding Office action or notice, unless previously filed,
(2) 	The petition fee, and
(3)	A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137 was unintentional.1

The petition satisfies the requirements set forth in 37 C.F.R. § 1.137(a) in so far as (1) a proper declaration for inventor Bai was filed on December 9, 2021, (2) the petition includes the required petition fee of $2,100, and (3) the petition includes the required statement of delay.  Therefore, the petition is granted and the application is revived.

The Office of Data Management will be informed of the instant decision, and the application will be prepared for issuance as a patent in due course.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions






    
        
            
        
            
    

    
        1 A terminal disclaimer is also necessary if the application is a design application or if the application was filed on or before June 8, 1995.